DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.

Status of the Application
Claims 89, 93-98, and 100-103 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/28/2020 are acknowledged.  Claims under consideration in the instant office action are claims 89, 93-98, and 100-103.
 Applicants' arguments, filed 08/28/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 89, 93-98, and 100-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of lung cancer by administering Compounds (Gr-7A), (Gr-7B), or (Gr-7C), does not reasonably provide enablement for the treatment of lung cancer by administering any compound of the recited formula.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404). Among these factors are: (i) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
Rejection

The claims are drawn to a method of treating lung cancer by administering a compound of Formula (Ia).  The breadth of the claims thus covers that any compound of Formula (Ia), which include compounds that vary significantly from Compound (Gr-7A), (Gr-7B), or (Gr-7C) at the R4 position, is capable of treating lung cancer.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the art as shown by Danziger et al that many aspects and modalities are involved in the pharmaceutical art, which as a result makes that art highly unpredictable. Pharmacological activity in general is a very unpredictable area. Note that in cases, involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved". Se In re Fisher, 427 F.2d 833,166 USPQ 18, 24 (CCPA 1970).
The article while directed to automated drug design, specifically addresses the issue of steric hindrance which essentially means that the shape, design, including the kinds and amount of substituents greatly affect the ability and efficacy of a drug to bind to the desired receptor and function appropriately.
In the instant case, Compound (Gr-7a) has R4 as a substituted phenyl.  That specific configuration would have to be receptor specific since the phenyl group allow for a smaller compound.  If the substituents on the phenyl and heterocyclic rings as broadly claimed, were a heterocycloalkyl group, it would drastically change the compound.  This would make the overall compound bulkier, greater than the disclosed hydrogen groups, and would not fit and interface with epidermal growth factor receptors.  This makes it unlikely that all the species in the genus effective as EGFR inhibitors.
Gunatilleke teaches the identification of small molecules in CYP51 inhibition (see abstract).  Gunatilleke teaches the following compound as a small molecule exhibiting CYP51 inhibition (i.e. Compound (Gr-7a)) (pg. 7, see Fig. 4, see STN result 2 of 2):

    PNG
    media_image1.png
    99
    316
    media_image1.png
    Greyscale

Gunatilleke teaches that CYP51’s similarity to other P450 drug targets, including thromboxane synthase (CYP5), fatty acid v-hydroxylases (CYP4), 17a-hydroxylase/17,20-lyase (CYP17), and aromatase (CYP19). These enzymes have been targeted by the pharmaceutical industry for cardiovascular disease [40], metabolic disorders of lipid metabolism and inflammation [41], prostate cancer [42], and estrogen receptor-positive breast cancer [43], respectively (pg. 10, left column, second paragraph).
However, Klutchko is silent as to the use of other compounds of Formula (Ia).  Thus, it would be difficult to ascertain how cancer can be treated by other compounds of Formula (Ia) that are not explicitly taught in Gunatilleke.
 (5) The relative skill of those in the art:
Those of relative skill in the art are those with a level of skill of the authors of the references cites to support the examiner’s position (MD’s or those with advanced degrees and the requisite experience in medicine).
(6) The amount of direction or guidance presented and (7) the presence of absence of working examples:
The specification provides working examples only for the administration of Compound (Gr-7a) and (Gr-7b) in the treatment of lung cancer, which is consistent with the teachings of Gunatilleke.  Thus, the specification has provided working examples with cell lines that present a reasonable association and utility for the compounds in the treatment of non-small-cell lung cancers.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by Danziger and Gunatilleke above, the high unpredictability in the art as evidenced therein, and the lack of adequate guidance provided by the .
Response to Arguments
Applicant argues that the skilled artisan could readily practice the pending claims without undue experimentation.  The Examiner respectfully disagrees since although the specification has demonstrated that Compounds (Gr-7A), (Gr-7B), or (Gr-7C) are properly enabled, the specification has not reasonably provided enablement for the treatment of lung cancer by administering any compound of the recited formula for the full genus of substituents of R4.  In the instant case, Compound (Gr-7a) has R4 as a substituted phenyl.  That specific configuration would have to be receptor specific since the phenyl group allow for a smaller compound.  If the substituents on the phenyl and heterocyclic rings as broadly claimed, were a heterocycloalkyl group, it would drastically change the compound.  This would make the overall compound bulkier, greater than the disclosed hydrogen groups, and would not fit and interface with epidermal growth factor receptors.  This makes it unlikely that all the species in the genus effective as EGFR inhibitors.

Claim Rejections - 35 USC § 103                                                                                                                              
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 89, 93-98, and 100-103 are rejected under 35 U.S.C. 103 as being unpatentable over Gunatilleke (Diverse Inhibitor Chemotypes Targeting Trypanosoma cruzi CYP51, PLoS Neglected Tropical Diseases, 2012, 6(7), pp. 1-16) and STN (CAPLUS search, 8 Jul 2019, pp. 1-7) in view of Leclerc (Profiling gene expression of whole cytochrome P450 superfamily in human bronchial and peripheral lung tissues: Differential expression in non-small cell lung cancers, Biochimie, 2010, 92, pp. 292-306).
Rejection
Gunatilleke teaches the identification of small molecules in CYP51 inhibition (see abstract).  Gunatilleke teaches the following compound as a small molecule exhibiting CYP51 inhibition (i.e. Compound (Gr-7a)) (pg. 7, see Fig. 4, see STN result 2 of 2):

    PNG
    media_image1.png
    99
    316
    media_image1.png
    Greyscale

Gunatilleke teaches that CYP51’s similarity to other P450 drug targets, including thromboxane synthase (CYP5), fatty acid v-hydroxylases (CYP4), 17a-hydroxylase/17,20-lyase (CYP17), and aromatase (CYP19). These enzymes have been targeted by the pharmaceutical industry for cardiovascular disease [40], metabolic disorders of lipid metabolism and inflammation [41], prostate cancer [42], and estrogen receptor-positive breast cancer [43], respectively (pg. 10, left column, second paragraph).
Gunatilleke does not teach a method of treating lung cancer by administering Compound (Gr-7a).
Leclerc is drawn towards the expression of cytochromes P450 (CYP’s) in lung diseases such as non-small cell lung cancer (see abstract).  Leclerc teaches high levels of CYP51A1 expression in lung tissue (pg. 302, right column, third paragraph).

One of ordinary skill in the art would have been motivated to do so since Gunatilleke teaches Compound (Gr-7a) as exhibiting CYP51 inhibitor activity, which has a high level of expression in lung cancer as taught by Leclerc, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Response to Arguments
	Applicant argues that upon a review of Gunatilleke, the skilled artisan would not be motivated to select the elected species out of the 242 compounds described therein, particularly since the elected species is not one of the top 57 compounds described by Gunatilleke.  The Examiner respectfully disagrees since although the elected species was not one of the top 57 compounds described by Gunatilleke, such selection was based on anti-T. cruzi activity, and Gunatilleke does teach the elected species as a small molecule exhibiting CYP51 inhibition, and it would be obvious to one of ordinary skill in the art to try Compound (Gr-7a) as a CYP51 inhibitor.
	Applicant also argues that there is no evidence of record that a compounds' ability to bind to a CYP51 site in a single cell parasite is in any way predictive of a compounds ability to inhibit CYP51 in cancer ( e.g., such as an in vitro assay that is used as a cancer model).  The skilled artisan would only be motivated to treat Chagas disease because Gunatilleke is wholly unrelated to treating cancer.  The Examiner respectfully disagrees since Gunatilleke teaches that these enzymes have been targeted by the pharmaceutical industry for cardiovascular disease [40], metabolic disorders of lipid metabolism and inflammation [41], prostate cancer [42], and estrogen receptor-positive breast cancer [43], respectively (pg. 10, left column, second paragraph).  One of ordinary skill in the art would thus be motivated to target CYP51 in the treatment of cancer.

Leclerc is by hindsight analysis.  The Examiner respectfully disagrees since Leclerc teaches high levels of CYP51A1 expression in lung tissue (pg. 302, right column, third paragraph).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Claims 89, 93-98, and 100-103 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANDREW P LEE/Examiner, Art Unit 1628         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629